

115 HRES 987 IH: Condemning the Attorney General’s decision in “Matter of A-B-” seeking to declare domestic violence and gang violence as invalid grounds for seeking asylum.
U.S. House of Representatives
2018-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 987IN THE HOUSE OF REPRESENTATIVESJuly 11, 2018Ms. Schakowsky (for herself, Mr. Beyer, Ms. Lee, Ms. DeLauro, Mrs. Dingell, Ms. Frankel of Florida, Mr. Gutiérrez, Ms. Wasserman Schultz, Ms. Wilson of Florida, Mr. Welch, Mr. Engel, Ms. Moore, Mr. Cicilline, Mr. Smith of Washington, Mr. Blumenauer, Ms. Meng, Mr. Espaillat, Mr. Nadler, Ms. Norton, Mr. McGovern, Mr. Hastings, Mr. Kildee, Mr. Cohen, Ms. Velázquez, Mr. Carson of Indiana, Mr. Khanna, Mr. Moulton, Mr. Panetta, Mr. Lewis of Georgia, Ms. Matsui, Mrs. Carolyn B. Maloney of New York, Mrs. Lawrence, Mr. Pocan, Mr. Peters, Ms. Jayapal, Mr. Gene Green of Texas, Mr. Brendan F. Boyle of Pennsylvania, Mr. Takano, Mr. Pallone, Mr. Quigley, Mr. Foster, Ms. Clarke of New York, Mr. Ben Ray Luján of New Mexico, Ms. Lofgren, Mr. Raskin, Mrs. Napolitano, Ms. Shea-Porter, Ms. Clark of Massachusetts, Mr. Schiff, Mr. DeFazio, Mr. Rush, Ms. DeGette, Mr. Meeks, Ms. Barragán, Ms. Esty of Connecticut, Ms. Roybal-Allard, Mr. Veasey, Mr. Yarmuth, Mr. Soto, Mr. DeSaulnier, Mr. Scott of Virginia, Mr. Connolly, Mr. Doggett, Mr. Higgins of New York, Ms. Judy Chu of California, Ms. McCollum, Mr. McEachin, Mr. Kilmer, Mr. Nolan, Mrs. Torres, Mr. Capuano, Ms. Bonamici, Mr. Grijalva, Mr. Serrano, Ms. Kaptur, Mr. Deutch, Mr. Larsen of Washington, and Ms. Kelly of Illinois) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCondemning the Attorney General’s decision in Matter of A-B- seeking to declare domestic violence and gang violence as invalid grounds for seeking asylum.
	
 Whereas violence against women, and particularly domestic violence, around the world is a violation of human rights and an issue of public health;
 Whereas the World Health Organization has estimated that about 1 in 3 women worldwide has experienced either physical or sexual intimate partner violence or non-partner sexual violence;
 Whereas the World Health Organization has estimated that almost one-third, 30 percent, of women who have been in a relationship report that they have experienced some form of physical or sexual violence by their intimate partner in their lifetime;
 Whereas according to the World Health Organization, as many as 38 percent of murders of women globally are committed by a male intimate partner;
 Whereas according to a United Nations Global Study on Homicide, of all female victims of homicide around the world in 2012, half were estimated to have been killed by intimate partners or family members;
 Whereas the Office of the United Nations High Commissioner for Refugees (UNHCR) issued a report in July of 2014 titled, “Children on the Run,” detailing the violence faced in home countries by children who flee to the United States;
 Whereas the UNHCR report includes many testimonials of those impacted by gang violence in Central America, including Kevin, a 17-year-old boy from Honduras, who recounted My grandmother … told me: If you don’t join, the gang will shoot you. If you do join, the rival gang will shoot you—or the cops will shoot you. But if you leave, no one will shoot you.;
 Whereas Attorney General Sessions, on June 11, 2018, issued a decision in Matter of A-B- overturning the Board of Immigration Appeals decision in Matter of A-R-C-G-; Whereas Attorney General Sessions’ decision seeks to declare domestic violence and gang violence as invalid grounds for seeking asylum;
 Whereas Attorney General Sessions’ decision will condemn thousands of domestic violence victims to removal to dangerous situations where they are at significant risk of losing their lives;
 Whereas Attorney General Sessions’ decision goes against the decisions of previous Attorneys Generals serving Administrations of both parties;
 Whereas Attorney General Sessions’ decision is one part of a larger, intentional, and cruel scheme by the Trump Administration to dismantle the United States asylum system;
 Whereas Attorney General Sessions’ decision does not reflect the values or spirit of the United States; and
 Whereas Attorney General Sessions’ decision must be reversed at the earliest possible opportunity: Now, therefore, be it
	
 That the House of Representatives— (1)condemns Attorney General Sessions’ decision in Matter of A-B- seeking to declare domestic violence and gang violence as invalid grounds for seeking asylum;
 (2)identifies Attorney General Sessions’ decision as the next cruel step in the Trump Administration’s intentional and cruel scheme to dismantle the United States asylum system;
 (3)recognizes Attorney General Sessions’ decision will condemn thousands of domestic violence victims to removal to dangerous situations where they are at significant risk of losing their lives; and
 (4)remains actively committed to reconstituting, preserving, and defending asylum laws that allows victims of domestic violence to seek life-saving refuge and protection in the United States.
			